Citation Nr: 1505507	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  00-05 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an earlier effective date than July 28, 1998, for a 40 percent evaluation of gunshot wound residuals of the right upper extremity.

2.  Entitlement to an earlier effective date than August 7, 1998, for a 10 percent evaluation of scar residuals of a gunshot wound of the right upper extremity.

3.  Entitlement to an earlier effective date than June 29, 2005, for the grant of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety NOS.

4.  Entitlement to a disability evaluation in excess of 40 percent for residuals of a gunshot wound of the right upper extremity.

5.  Entitlement to a disability evaluation in excess of 10 percent scar residuals of a gunshot wound of the right upper extremity.

6.  Entitlement to an initial disability evaluation in excess of 30 percent prior to April 21, 2008, for posttraumatic stress disorder (PTSD), to include anxiety, and in excess of 50 percent from then.

7.  Entitlement to restoration of a 10 percent disability evaluation for hearing loss.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 1999, September 2005 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In March 2001 and June 2003, the Board remanded the claims of entitlement to an earlier effective date for an increased evaluation of shell fragment wound residuals of the right upper extremity, entitlement to an earlier effective date than August 7, 1998, for a 10 percent evaluation of scar residuals of a shell fragment wound of the right upper extremity and entitlement to a disability evaluation in excess of 40 percent for residuals of a shell fragment wound of the right upper extremity.   In a July 2004 Supplemental Statement of the Case (SSOC), the RO granted an effective date of July 29, 1998, but only for the assignment of the 40 percent evaluation of shell fragment wound residuals of the right upper extremity

The Veteran was afforded a videoconference hearing before the Board in January 2006.  A transcript of the testimony offered at the hearing has been associated with the record.  The Veterans Law Judge that conducted the January 2006 hearing has since retired from the Board.  The Veteran was offered the opportunity to testify at another hearing with a Veterans Law Judge who would decide his appeal, but did not elect to have another hearing.

The VLJ who conducted the January 2006 hearing noted the current appellate issues for which testimony was taken at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his attorney has asserted that VA failed to comply with  38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

In a May 2006 decision, the Board ultimately denied the claims of entitlement to an earlier effective date than July 28, 1998, for a 40 percent evaluation of shell fragment wound residuals of the right upper extremity, entitlement to an earlier effective date than August 7, 1998, for a 10 percent evaluation of scar residuals of a shell fragment wound of the right upper extremity, and remanded the claims of entitlement to a disability evaluation in excess of 40 percent for residuals of a shell fragment wound of the right upper extremity and "entitlement to restoration of a 10 percent evaluation for hearing loss" for issuance of a Statement of the Case (SOC)  Manlicon v. West, 12 Vet. App. 238 (1999).

The Veteran appealed the Board's May 2006 determinations to the Court of Appeals for Veteran's Claims, hereinafter "Court."  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated February 1, 2008, granted the motion and remanded the case to the Board.  In July 2008, the matters were remanded by the Board.  The psychiatric evaluation stems from a September 2008 rating decision.  

Following the issuance of the latest SOCs relating to PTSD, and SSOC relating to the GSW residuals,  evidence yet to be considered by the Agency of Original Jurisdiction (AOJ) was associated with the record.  Through his attorney the Veteran has waived any initial AOJ consideration of such evidence, as well as for any evidence of record not yet considered by the AOJ.

The issue of entitlement to restoration of a 10 percent evaluation for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On August 7, 1998, VA received the Veteran's claim for an increased evaluation of evaluation of shell fragment wound residuals of the right upper extremity and as of July 28, 1998, it was factually ascertainable that an increase in the disability occurred.  

2.  On August 7, 1998, VA received the Veteran's claim for an increased evaluation of evaluation of scar residuals shell fragment wound residuals of the right upper extremity and as of July 28, 1998, it was factually ascertainable that an increase in the disability occurred.  

3.  The Veteran's initial claim for service connection of a psychiatric disability was received by VA on June 29, 2005.  

4.  Throughout the applicable period, the Veteran's gunshot wound to the right upper extremity has not manifested by complete paralysis of the median or ulnar nerve.

5.  Throughout the applicable period, the Veteran's scar residuals of a shell fragment wound of the right upper extremity scars was painful and numb, but not unstable and did not manifest by an area meeting or exceeding 12 square inches (77 sq. cm.) or result in limitation of function not contemplated by incomplete paralysis of the median or ulnar nerve.

6.  Throughout the applicable period, the Veteran's service-connected psychiatric disability manifested by serious occupational and social impairment due to disturbances of mood and difficulty in establishing and maintaining effective work and social relationships with a low GAF score of 50.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 28, 1998, for a 50 percent evaluation of GSW residuals of the right upper extremity have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an effective date of July 28, 1998, but no earlier, for a 10 percent evaluation of GSW scar residuals of the right upper extremity have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2013).

3.  The requirements for an effective date prior to June 29, 2005, for the grant of service connection for PTSD, to include anxiety NOS, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2013).

4.  Since July 29, 1998, the criteria for a rating of 50 percent, but no greater for residuals GSW of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2013).


5.  Entitlement to an evaluation in excess of 10 percent is not warranted for scar residuals of a GSW wound of the right upper extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4. 118, Diagnostic Code 7803 (2008).

6.  An evaluation of 50 percent, but no greater, for the Veteran's service-connected PTSD, to include anxiety disorder, NOS, is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The initial adjudication of the shell fragment wounds and scarring in this matter preceded the enactment of the VCAA.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that where notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing the notice prior to the initial adjudication; instead, the claimant had a right to timely content-complying notice and proper subsequent VA process.  In the present case, the Veteran has been provided with several notices and the claims have been readjudicated following the provision thereof in each case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  With respect to an increased rating claims and effective dates, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   Letters in April 2001, May 2004, December 2005 and September 2008, explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A November 2011 SSOC recently readjudicated the matters.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). It is not alleged that notice was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

The PTSD claim stems from the initial grant of service connection for anxiety disorder, not otherwise specified.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained the Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the severity of his disabilities.  He has been provided a hearing before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Board notes that the Veteran's attorney requests a retroactive medical opinion.  He asserts that there is little evidence of record to address the severity of the condition.  See October 14, 2008, letter.   In Chotta v. Peake, 22 Vet. App. 80 (2008) the Court held that VA's duty to assist may include a need to obtain a "retrospective medical opinion" to ascertain past severity of disability where a rating must be assigned for a long-ago period and insufficient evidence is presented to support rating the disability over that period."  Contrarily, a review of the current record reflects an overall adequate amount of evidence to address the severity of the disability on appeal.  There are records available for the duration of the claim, and VA has obtained volumes of medical evidence in support of the claims.  The Board sees no need for a retrospective in a case such as this where the evidence is adequate during the pendency of the increased evaluation claims.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  They are based upon a substantial review of the record.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Gunshot Wound Residuals, Scarring and Effective Date

By way of background, the claim had last been considered by the Board in a December 1990 decision, that denied entitlement to an evaluation in excess of 20 percent for the disability.  The Veteran's claim for an increased evaluation was received by the RO on August 7, 1998, in the form of medical records transmitted to the RO by his then-appointed representative.  

The medical records consist of a July 29, 1998, letter from M.J.C., M.D. and relate to the Veteran's complaints of worsening neuropathy.  The Veteran complained of significant deterioration in the strength of his right hand and forearm over the past 3 to 4 years.  The Veteran related worsening numbness and parasthesias.  Examination showed decreased sensation about the radial aspect of the forearm consistent with injury to the median and radial nerves.  Muscle strength was consistent with significant damage to the radial and median nerves.  Dr. C. noted that the Veteran was unable to use the right hand above the shoulder for any meaningful tasks and that use of the hand below shoulder level quickly caused problems within 10 to 15 minutes in the sense that the Veteran lost all grip and strength.  

In April 1999, the Veteran received a VA peripheral nerves examination.  At the time, the Veteran complained of numbness and parasthesias, as well as grip strength weakness.  He often wore a support sleeve, but it did not help.  He related decreased dexterity, often only using the index finger and thumb of his right hand.  He related that the elbow would feel like it locked up sometimes.  He had difficulty manipulating with his other fingers.  Examination showed that the right arm was slightly atrophied.  There was full flexion of the elbows, extension was 5 degrees short of full.  Range of motion of the wrist was full.  The was worsening numbness along the ulnar side of the forearm into the wrist, with almost total loss of two-point discrimination, sharp and dull discrimination, and distal loss of sensation in the ulnar half of the hand, fourth and fifth digits.  There was mostly normal sensation in the right thumb and index and third fingers.  Numbness was worse on the palmar side.  Grip strength was +4/5 in the first, second, and third fingers, and -4 grip strength in the fourth and fifth fingers.  There was a 4 cm. stellate wound 2 cm. above the elbow crease, that was tender and had contracture and underlying loss of tissue.  

The representative also submitted a letter thereafter on April 28, 1999, along with the April 1999 VA examination.  Although the claim was filed, the representative requested increased evaluation indicating that they were filing a claim to reopen.  

A July 2001 VA note documents a complaint of chronic weakness status-post GSW.  The Veteran related numbness and complete lack of sensation in the right forearm.  He related problems with increased pain, worse at night.  Motor examination was slightly abnormal and there was decreased bulk in the right forearm,  There was no sensation in the distribution of the radial and musculotaneous nerves.  Sensation was decreased to sharp touch in median and ulnar distributions.  There was difficulty with fine motor movements in the right hand.  Noritriptyline was prescribed.  

In July 2001, the Veteran was provided another VA examination.  At this time, the Veteran complained of increased parasthesias, as well as dropping things with the right hand.  He denied any pain on grasping items, but indicated weakness in the arm with activity.  A December 1988 EMG was referenced that documented essentially normal findings, except some nonspecific potential.  There was subjective decrease to sensation along the ulnar distribution, with patchy sensory decrease in the posterior forearm not clearly following dermatomal patterns.  Strength was 4/5.  The examiner assessed symptoms most consistent with entrapment mononeuropathies of the right forearm, with the median nerve appearing to be the most likely candidate for posttraumatic scarring entrapment.  

Examination was also done of the Veteran's scars in July 2001.  Examination showed a 7 cm linear scar approximately 1.5 cm. wide at the distal end of the right arm proximal to the antecubital space.  There was subjective decrease to sensation and the scar was very tender.  

A May 2003 statement from the Veteran's then-appointed representative references the findings related to subjective decrease in sensation over the right forearm, with greatest loss in the ulnar distribution.  The representative also sought an earlier effective date.  In June 2003 the representative stated that the examinations were "very thorough and complete."  See June 12, 2013, Informal Hearing Presentation. 

VA records associated with the claims file following the VA examination document continued references to the right arm GSW residuals.  An August 2003 VA note documents a right arm nerve injury, with significant damage to the radial and lateral cutaneous forearm nerves, with possible mild ulnar and median nerve damage.  Noritriptyline and Neurontin were not very effective.  The records document the prescription of narcotics for the treatment of low back pain, but not the right arm.  See November 5, 2003, Telephone Triage Pharmacy note.

VA obtained numerous SSA records in support of the claim.  The records contain a February 2005 Form SSA-3368, Disability Report - Adult, filled out by the Veteran, which amounts to his claim for SSA benefits.  In the form, the Veteran complained of a low back condition, and identified several providers that had treated him for the condition.  He also identified several narcotics that had been prescribed for back and head pain.  The Veteran was awarded SSA disability benefits for his low back disability.  The SSA records and claim pertain to spondylolisthesis of the low back accompanied by sciatica, with complaints as early as April 1977.  They also document back injuries stemming from a February 1997 fall on ice, as well as June 2003 fall from a ladder.  A November 1997 functional capacity test shows that gross hand motion, including the elbow forearm, and wrist were within normal limits, and that neurological testing was normal.  

A June 2005 letter from Dr. C. relates to the Veteran's complaints of significant symptoms of neuropathy.  The Veteran reported significant tingling in his arms, with the onset of weakness, throughout the body.  Examination reflected decreased sensation in the right arm and hand, with equal reflexes, normal position sense.  The letter largely relates to the spine and diabetes, however.  

In May 2006 the Veteran testified before the Board.  He stated that he had tremendous weakness, numbness and severe pain, as well as a lot of sensitivity, for as long as he could remember.  He thought that the effective date of the grant should, thus, relate back to the original claim in approximately 1974.  He related that it "really started getting bad probably around 1985."  He was on a number of medications.  The Veteran testified that he could not hold anything for a prolonged period of time, and that he wore a brace every day.  He described pain in the elbow, more so around the outside and the inside.  The Veteran stated that morphine, and oxycodone had been prescribed for his arm pain.  He noted that the right arm was smaller, and caused him difficulty with dressing, etc., although he had learned to compensate with his left hand.  He related weakness if the arm was used above the head, as well as numbness.  He related that his hand strength was decreased, and that it was constantly numb and weak with "very little" strength.  With respect to the scar, he noted that it was depressed, adherent and caused pain.  The scar had never broken open, and was tender.  He seemed to indicate that it affected motion of the arm.  

The Board denied the claim in May 2006, and the Veteran appealed that determination.  The Court vacated the Board's decision, and the matter returns to the Board following accomplishment of its prior remand directives of July 2008.  

An August 2007 VA neurology H&P note, pertains to a history of GSW in the right elbow.  At the time, the Veteran presented complaining of worsening numbness in the right upper extremity and weakness with holding objects.  He denied electric sensation/burning/tingling.  He had persistent numbness in the left 4th and 5th digits, the ulnar aspect of the palm and lateral forearm for several years.  He complained that over the past 2 weeks, he had numbness of the whole hand and antebrachial region and could not use the hand.  Strength was 4/5 in the triceps, right finger extensors,  3/5 in the biceps, brachioradialis, wrist flexors, deltoid and distal interossei, as well as 4+ in the thenar muscles.  Sensory was decreased to pinprick and touch in the entire right hand and forearm.  The examiner assessed right upper extremity sensory loss consistent with either polyradicuopathy (C7+C8+T1) involvement, r lower brachial plexopathy.  

Of record is an August 2007 EMG report.  The report reflects assessment of right C5/6 radiculopathy, chronic and inactive and right median neuropathy at the wrist (carpal tunnel syndrome) mild.  

The Veteran was afforded a VA examination in August 2007 as well, with the examination report reflecting that an opinion was specifically sought to address the severity of the GSW and the particular anatomy involved.  The Veteran offered continued complaints regarding numbness from the entire arm from the elbow to the fingertips, with a sensation of needles in the fingers.  He reported weakness manifested as fatigue if he tried to keep his arm elevated over the head.  He reported that his hand grip had weakened causing him to drop things and that his grip strength had worsened over the years.  The Veteran treated with gabapentin for the numbness and tingling, but it was not helpful and no longer used it.  He took morphine and oxycodone for his back, but did not feel that those medications helped because weakness and numbness were the main symptoms.  He continued to wear a sleeve.  He related that he did not use his right arm much, and avoided grasping and carrying objects with it.  

Examination showed elbow flexion to 120 degrees, with extension to 15 degrees, short of full extension, with both planes painless.  There was a 6 in. x 1 in. stellate scar, tender to palpation with retraction and adhesion.  The examiner noted that the biceps muscle had been reported as atrophied, but had difficulty discerning such, noting there may be some minor atrophy by 1/4".  The forearm muscles showed no atrophy, and were symmetrical.  The hand muscles also showed no evidence of atrophy.  Biceps, triceps, and brachioradial reflexes were 2/4 bilaterally.  There was decreased sensation in a glove distribution from just below the shoulder to the finger tips.  There was full passive ROM of the shoulder, with 4/5 weakness of shoulder abduction and right elbow flexion and extension and right hand grip.  There was 4/5 weakness of the interossei, and no fasciculation.  For the right elbow with 3 repetitions, there was no additional functional impairment due to pain, weakness, fatigability, incoordination or repetition.  Speculation would have been required to address a flare-up as one was not then occurring.  

The examiner assessed GSW of the distal forearm with scar and loss of ROM at the elbow due to adhesions from the scar.  He explained that other examiners felt that the Veteran had biceps weakness and that he could not rule that out, declaring that it was as likely as not that the Veteran had biceps weakness due to the injury.  The examiner referenced weakness and numbness in the context of assessed cervical radiculopathy and diabetes, noting that neither of the conditions could be attributed to the wound of the distal arm. 
As outlined  above, in August 2007, the Veteran's attorney appealed the Board's denials.  In his brief, he relates that "[t]he current claim for increase begins with the filing of the July 29, 1998," letter from Dr. C.  He noted specifically that VA received the claim on August 7, 1998.  He and the Secretary (the parties) agreed to the aforementioned JMR on the grounds that: 1) VA did not develop SSA records; 2) VA did not adequately address the July 1998 letter from Dr. C.; and 3) the Board did not provide adequate reasons and bases for the denial of earlier effective dates.  

A private medical record dated in November 2007 documents complaints of right upper extremity weakness and numbness.  Tone was normal on motor examination.  The Veteran had weakness in the right upper extremity proximally and distally.  Mild weakness of the right lower extremity was noted proximally.  Strength was intact and symmetric in both upper and lower extremities.  Coordination was intact to finger-finger nose in both upper extremities.  Reflexes were 2+ at the biceps.  The Veteran complained of numbness affecting the upper right extremity.  A contemporaneous EMG report reflects compression neuropathy of the right ulnar motor nerve across the cubital tunnel in the right elbow.  Subsequent records pertain largely to disability of the cervical and lumbar spine, including stenosis and radiculopathy. 

In April 2010 the Veteran was afforded a VA examination.  The examiner noted that studies showed cervical radiculopathy and mild right carpel tunnel.  The Veteran reported that the right arm was very tender and numb with weakness.  He remained unable to hold anything in the hand for any period of time.  He was able to perform the activities of daily living, and was not convinced that the gabapentin helped.  The Veteran reported weakness from the shoulder down to the hands, as well as numbness for the scar all the way to his hand.  

Examination showed numbness from the scar all the way to the fingers, with 3/5 weakness of the entire right arm from the shoulder to the hands.  Right hand numbness was diffuse, and there was no thenar atrophy.  The examiner noted that the Veteran related the weakness to his neck surgery; however, he also noted no atrophy of the biceps and that the Veteran had no motor weakness of the biceps until the development of cervical radiculopathy.  There was a scar just above the antecubital fossa measuring 5.4 cm. x 0.5 cm., that was non-tender, ulcerated or adherent.  There was no loss of skin, and it was stable.  It caused no loss of function.  Right carpal tunnel, loss of sensation in the right arm distal to the scar in a non-anatomic distribution likely related to the GSW, diffuse motor weakness of the entire right forearm, more likely due to the cervical spine.  In this regard, the examiner noted that the history showed that the forearm was stable for years and had only progressed in the last few years, noting that the complaints coincided with the Veteran's assessment of the c-spine disability.  He explained that a wound was stable as the Veteran's for 40 years would not likely progress to manifest as a diffuse nerve injury and that the EMG showed that the nerve injury is in the cervical spine, and not localized to the site of the GSW.  Notably VA records after this document treatment for severe cervical myelopathy.  

In July 2008, the Board remanded the claim following the Order of the Court.  In doing so, it recognized that the SSA records had been associated with the file since the Board's remand in May 2006 and present, but had not been reviewed by the Veteran's attorney.  The Board remanded the claim to afford him an opportunity to do so, as well as to provide VCAA notice.  

VA records show that in November 2008 that the Veteran was assessed as having diabetes mellitus.  At this time, the history of a GSW to the right arm was noted, as outlined above with mild ulnar and median nerve damage.  Peripheral neuropathy was also assessed shortly thereafter.  

A May 2009 VA neurology record documents a complaint of "burning pain all over," and weakness, particularly after cervical spine surgery.  Numerous ailments were noted, including right arm GSW injury with radial nerve injury.  The report reflects an impression of diabetic neuropathy, although cervical radiculopathy was noted, which could explain proximal shoulder weakness.  

A November 2009 private medical record from M.D., M.D., relates to an assessment of diabetes and diabetic neuropathy of both arms.  Dr. D. remarked that Lyrica and gabapentin were little help.  Records from Dr. D. document treatment for lumbar spinal stenosis, diabetes mellitus and peripheral neuropathy.  
In January 2011, the Veteran testified before a DRO, largely with respect to entitlement to a TDIU, which was subsequently granted.  The transcripts reflect that the Veteran stated he would be unable to do any clerical work, such as typing, due to his numb fingers.  Up-to-date VA records reflect the Veteran's history of GSW to the right arm.   

Effective Date Of The Claims For Increase

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection  "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2013).

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  A previous determination which is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE). 38 C.F.R. § 3.105(a).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).   Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

Title 38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

Case law provides that, 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an earlier effective date for the award of the increased evaluation for fragment wound residuals of the right upper extremity, as well as the award of a 10 percent evaluation for associated scar.  As outlined above, the Board denied the claim for an increased evaluation in excess of 20 percent for the GSW of the right arm in a December 1990 decision that the Veteran did not appeal.  This decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Thereafter, the evidence shows the Veteran pursued a hearing loss claim, but did not submit a claim for increase of the GSW residuals until August 7, 1998.  However, along with the August 1998 claim, he did submit a July 29, 1998, letter from Dr. C. noting that the Veteran's service-connected GSW residuals of the right arm had, in fact, clinically worsened.  As such, the RO used this date as the effective date of the grant, as it demonstrates a factually ascertainable increase in severity of the condition within one year of the claim.  The RO, has not however effectuated the same day for the award of the 10 percent evaluation for the scarring.  

With respect to the GSW residuals, exclusive of the scarring, the Board notes that there is no evidence of intent to apply for an increased evaluation prior to this date, i.e. August 7, 1998.  The Veteran's attorney concedes such, and particularly raised only the matter of entitlement within the year preceding the claim.  "[W]hen an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion."  Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).  Notwithstanding, the Board sees no intent to apply for an increased evaluation following the Board's claim until the August 1998 communication.   

The RO has assigned July 28, 1998, the date preceding Dr. C.'s letter regarding the GSW residuals worsening, as the effective date of the grant.  The Board does not conclude that an effective date prior to this date is warranted.  Prior to this date, there is no clinical evidence regarding the Veteran's GSW symptoms, nor did he report any desire for a higher evaluation until August 1998.  It thus cannot be established that there was a factually ascertainable increase in the severity of the GSW residuals, exclusive of the scarring, prior to July 29, 1998.  Accordingly, the claim must be denied.  Gilbert, supra.

However, in resolving any doubt in the Veteran's favor, the Board concludes that an effective date of July 29, 1998, is warranted for the 10 percent evaluation of the GSW scar.  The Board acknowledges that Dr. C.'s report largely pertains to the severity of the neurological manifestations of the Veteran's GSW residuals.  Nevertheless, the record demonstrates that the Veteran's symptoms included numbness and parasthesias, and the scarring has been noted as having some sensory involvement.  However, as with the GSW residuals, prior to this date, and following the Board's final December 1990 decision, there is no evidence of intent to seek an increased evaluation, or evidence related thereto.  Accordingly, an effective date of July 29, 1998, but no earlier, is warranted.  Gilbert, supra.

Evaluation of the GSW Residuals and Scarring

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes. See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also, with any form of arthritis, painful motion is factor to be considered. 38 C.F.R. § 4.59.

Muscle disabilities will be evaluated under the following criteria:

(a)  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.

(b)  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.

(c)  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.

(d)  Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

(1)  Slight disability of muscles. (i) Type of injury. Simple wound of muscle without debridement or infection. (ii) History and complaint. Service department record of superficial wound with brief treatment and return to duty. Healing with good functional results. No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings. Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue.

(2)  Moderate disability of muscles. (i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint. Service department record or other evidence of in- service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

(3)  Moderately severe disability of muscles. (i) Type of injury. Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(4)  Severe disability of muscles. (i) Type of injury. Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56.

The functions of muscle group V include elbow supination, and flexion of the elbow.  The muscles include the biceps, the brachialis, and the brachioradialis. For severe residuals of injuries to this muscle group, a 40 percent evaluation is warranted for the major arm, and a 30 percent evaluation is merited for the minor arm.  For moderately severe residuals, a 30 percent evaluation is assigned to the major arm, and a 20 percent evaluation is warranted for the minor arm.  A 10 percent evaluation is assigned for moderate residuals of either arm, and a zero percent evaluation is warranted for slight residuals of either arm.  38 C.F.R. § 4.73, Code 5305.

Diagnostic Code 8515 provides ratings for paralysis of the median nerve. Diagnostic Code 8515 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. § 4.124a.

In the present case, the RO has consistently evaluated the GSW residuals under Diagnostic Code 8516, which provides for evaluation of paralysis of the ulnar nerve.  Paralysis of the ulnar nerve is rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8516.  A 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve in either the major or minor upper extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the ulnar nerve in the major upper extremity, while a 20 percent rating is warranted for the minor extremity.  A 40 percent rating is warranted for severe incomplete paralysis of the major extremity and a 30 percent evaluation is warranted for the minor extremity.  A 60 percent rating is warranted for complete paralysis of the ulnar nerve in the major upper extremity, while a 50 percent rating is warranted for the minor upper extremity.  Id.  Complete paralysis of the ulnar nerve is characterized by symptoms such as a "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences, loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb, and weakened flexion of the wrist, and is evaluated as 60 percent disabling for the major hand, and 50 percent disabling for the minor hand.

Normal ranges of motion of the elbow and forearm are 0 degrees to 145 degrees in elbow flexion. 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5205 provides that ankylosis of the elbow is to be rated as follows: for favorable ankylosis of the elbow at an angle between 90 degrees and 70 degrees, 40 percent for the major elbow and 30 percent for the minor elbow; for intermediate ankylosis of the elbow, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees, 50 percent for the major elbow and 40 percent for the minor elbow; for unfavorable ankylosis of the elbow, at an angle of less than 50 degrees or with complete loss of supination or pronation, 60 percent for the major elbow and 50 percent for the minor elbow.  38 C.F.R. § 4.71a.

Diagnostic Code 5206 provides that flexion of the forearm limited to 110 degrees is rated as noncompensably (0 percent) disabling for the major side and noncompensably (0 percent) disabling for the minor side; flexion of the forearm limited to 100 degrees is rated 10 percent disabling for the major side and 10 percent for the minor side; flexion of the forearm limited to 90 degrees is rated 20 percent for the major side and 20 percent for the minor side; flexion of the forearm limited to 70 degrees is rated 30 percent disabling for the major side and 20 percent for the minor side; flexion of the forearm limited to 55 degrees is rated 40 percent disabling for the major side and 30 percent for the minor side; and flexion of the forearm limited to 45 degrees is rated 50 percent disabling for the major side and 40 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5207 provides that extension of the forearm limited to 45 degrees is rated 10 percent for the major side and 10 percent for the minor side; extension of the forearm limited to 60 degrees is rated 10 percent for the major side and 10 percent for the minor side; extension of the forearm limited to 75 degrees is rated as 20 percent for the major side and 20 percent for the minor side; extension of the forearm limited to 90 degrees is rated 30 percent for the major side and 20 percent for the minor side; extension of the forearm limited to 100 degrees is rated 40 percent for the major side and 30 percent for the minor side; and extension of the forearm limited to 110 degrees is rated 50 percent for the major side and 40 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5208 provides that forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent for the major side and 20 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5209 provides ratings for other impairment of the elbow. Joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, is rated 20 percent disabling for the major side and 20 percent for the minor side.  Flail joint of the elbow is rated 60 percent disabling for the major side and 50 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5210 provides that nonunion of the radius and ulna, with flail false joint, is rated 50 percent disabling for the major side and 40 percent for the minor side. 38 C.F.R. § 4.71a.

Diagnostic Code 5211 provides for ratings based on impairment of the ulna. Malunion of the ulna with bad alignment is rated 10 percent for the major side and 10 percent for the minor side; nonunion of the ulna in the lower half is rated 20 percent for the major side and 20 percent for the minor side; nonunion of the ulna in the upper half, with false movement, without loss of bone substance or deformity is rated 30 percent for the major side and 20 percent for the minor side; nonunion of the ulna in the upper half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated 40 percent for the major side and 30 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5212 provides for ratings based on impairment of the radius. Malunion of the radius with bad alignment is rated 10 percent disabling for the major side and 10 percent for the minor side; nonunion of the radius in the upper half is rated 20 percent disabling for the major side and 20 percent for the minor side; nonunion of the radius in the lower half, with false movement, without loss of bone substance or deformity is rated 30 percent disabling for the major side and 20 percent for the minor side; nonunion of the radius in the lower half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated 40 percent disabling for the major side and 30 percent for the minor side.  38 C.F.R. § 4.71a.  

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation of the forearm. Normal forearm supination is from 0 degrees to 80 degrees. Normal forearm pronation is from 0 degrees to 85 degrees.  38 C.F.R. § 4.71, Plate I.  Diagnostic Code 5213 provides that supination of the forearm limited to 30 degrees or less is rated 10 percent disabling for the major side and 10 percent for the minor side.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling for the major side and 20 percent for the minor side; limitation of pronation with motion lost beyond the middle of arc is rated 30 percent disabling for the major side and 20 percent for the minor side.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling for the major side and 20 percent for the minor side; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, is rated 30 percent disabling for the major side and 20 percent for the minor side; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent disabling for the major side and 30 percent for the minor side.  38 C.F.R. § 4.71a.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 8516.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Along these lines the Board notes that the median nerve has also been suspected as being implicated, and that Diagnostic Code 8515 provides for a 50 percent evaluation for severe incomplete paralysis of the median nerve.  Diagnostic Code 8516, on the other hand provides for only a 40 percent evaluation for severe incomplete paralysis, in this case.  As outlined above, the median and ulnar nerve have been implicated in the present case, shown by various EMGs.  As such, the Board finds that Diagnostic Code 8515 is more favorable to the Veteran.  Butts, supra.  As such, a 50 percent evaluation is warranted for severe incomplete paralysis of the median nerve, as the residual of the Veteran's GSW of the right arm.  Hart, supra.  

Nevertheless, under either 38 C.F.R. § 4.124a, Diagnostic Code 8515 or 8516, the Board does not find that complete paralysis is shown.  Along these lines, the Board acknowledges that as early as July 1998 the evidence indicated that the Veteran was unable to use the right hand above the shoulder for any meaningful task, and that VA examination in April 1999 reflected that the Veteran tended to avoid using several of his fingers in that hand due to numbness, parasthesias and decreased grip strength.  Evidence thereafter documents continued complaints of numbness, pain, parasthesias and decreased grip strength, with some atrophy.  However, the Veteran's symptoms are not on par with the criteria relating to complete paralysis of either the median or ulnar nerve.  The severity of the paralysis has never been shown as complete.  As such, an evaluation in excess of 50 percent is not warranted.  

The remaining possibly applicable diagnostic criteria address muscle disability, ankylosis, limitation of flexion or extension, flail joint, nonunion of the radius and ulna, impairment of the ulna, impairment of the radius.  In the present case, the disability is manifested by neurological impairment.  Nevertheless, the Board does note that flexion and extension have been mildly limited on VA examination.  However, to consider a separate evaluation for any possible limitation of flexion or extension would clearly constitute pyramiding as Diagnostic Code 8515 contemplates limitation of motion.  See 38 C.F.R. § 4.14.   The Board thus finds that Diagnostic Code 8515 is most appropriate.  Butts, supra.  

The Veteran also seeks an evaluation in excess of 10 percent for the scar associated with the GSW.  The Board notes that during the course of the appeal, VA amended the Schedule for Rating Disabilities by revising that portion of the schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008. See 73 Fed. Reg. 54708-54712 (September 23, 2008).  Moreover, the Veteran has not requested review there under.  See 77 Fed. Reg. 2910-10 (January 20, 2012).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 3 8 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination. Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118. Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule). 38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

Diagnostic Code 7801 cannot serve to provide an evaluation in excess of 10 percent.  In particular, that code is inapplicable because the scar does not measure an area or areas exceeding 77 sq. cm.  The scar measures about 10.5 sq. cm..  38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Codes 7802 and 7805 are likewise inapplicable in the present case. As noted above, Diagnostic Code 7802 provides for a maximum 10 percent evaluation for superficial scars that do not cause limitation of motion, provided the scars measure 144 square inches or greater.  The Veteran's scars, as outlined above, do not approximate this area.  With respect to Diagnostic Code 7805, limitation of function is contemplated by Diagnostic Code 8515, addressed above in the 50 percent evaluation.

Currently, the Veteran's scar is evaluated as 10 percent disabling under Diagnostic Code 7804, which provides for a maximum 10 percent evaluation for painful superficial scars.  Thus, this diagnostic code cannot serve to allow for a higher evaluation, and the only remaining avenue for an increased evaluation is Diagnostic Code 7803, which provides a 10 percent maximum evaluation for superficial, unstable scars.

In considering the award of a 10 percent evaluation under Diagnostic Code 7803, the Board is mindful of the rule against pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (stating that 38 C.F.R. § 4.14 prohibits compensating a claimant twice for the same symptomatology); Fanning v. Brown, 4 Vet. App. 225 (1993) (holding that disability from hernia and disability from painful scars related to repair of the hernia may require separate ratings).  However, the Board notes that the diagnostic codes contemplate distinct types of symptomatology that do not overlap, i.e., pain and tenderness versus instability of the skin covering the scar.

Moreover, although inapplicable in this case, when the Schedule for Rating Disabilities pertaining to the skin was amended, as noted above, Diagnostic Code 7803 was eliminated and, in effect, merged with Diagnostic Code 7804, which now provides for evaluation of unstable or painful scars, i.e., the new schedule prohibits the award of separate evaluations for instability and painful scarring. See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2012).  This leads the Board to conclude that, under the criteria applicable in this case, that there is no prohibition against awarding separate evaluations for unstable and painful scarring.  However, the Veteran's scarring has not manifested by frequent loss of covering of the skin.  38 C.F.R. § 4.118, Diagnostic Code 7803.




Effective Date and Evaluation of PTSD

The Veteran filed his claim for service connection of PTSD on June 29, 2005.  No communication indicating an intent to seek service-connected benefits for a psychiatric disability appears before this date.  A December 2006 VA General Medicine Note documents a complaint of poor mood.  PTSD and depression was apparently assessed at this time. 

The record reflects that prior to VA examination in September 2007, the Veteran never received any mental health treatment, but for being prescribed medication in 2006 through VA for his mood.  The VA examination report reflects that the Veteran had been prescribed celexa and that VA records did not reported issues of PTSD.  The Veteran complained of nightmares and cold sweats 1 to 2 times per week, with constant thoughts of Vietnam.  The Veteran was disabled due to his back and other injuries and stopped working in the late 1990s, not due to mental health.  He was married for over 37 years and had a pretty good relationship with his family.  He went out to eat socially, and had several acquaintances.  He had no history of assaultiveness or suicide attempts.  He had no impairment of thought process or communication, or any delusions or hallucinations.  Eye contact and interaction were within normal limits.  He denied suicidal or homicidal thoughts.  He had good hygiene and other basic activities of daily living.  He was oriented times 3 and denied memory loss or impairment, ritualistic behaviors, panic attacks, depression and anxiety, and impaired impulse control.  Speech was normal.  Anxiety disorder, NOS was assessed.  A GAF of 65 was assigned.  

In an October 2007 rating decision, the RO denied a claim of entitlement to service connection for PTSD.  On April 21, 2008, the RO received the Veteran's Notice of Disagreement (NOD) for this determination.   In a September 2008 rating decision, the RO granted entitlement to service connection for anxiety disorder, NOS, with a 10 percent evaluation, effective April 21, 2008.   

In May 2009, the Veteran was afforded a VA examination.  He related that his living situation had not changed since the last examination, although he related that he had interpersonal difficulties.  He continued to take an antidepressant.  He reported some occasional thoughts of suicide, and thought sometimes that he would be better off dead, but would never commit suicide.  He had homicidal thoughts, but avoided people much of the time.  He was casually dressed, appropriately groomed and a half hour late due to traffic.  His thought process was generally goal-directed.  He had no perceptual disturbances or paranoia.  He had ongoing anxiety and occasional panic attacks, as well as depression at times.  Voice and speech were within normal limits.  There was some mild psychomotor retardation observed.  Memory was somewhat disrupted by his report.  He slept 2 to 3 hours per night, with frequent naps during the day.  He noted that he had a decrease in ability to perform daily activities.  He reported suspiciousness.  PTSD, mild to moderate, chronic, was assessed with a GAF of 50.  The Veteran seemed to indicate that he underreported during his first VA examination.  

In April 2010, the Veteran was afforded another VA psychiatric examination.  At that time, he had not received any further treatment since his last VA examination.  He related feeling depressed about his social life, illness, and things in general.  He had nightmares, cold sweats and sleep impairment.  He remained married, but was not doing much socially.  He distrusted people.  He denied any history of violence, or suicide attempts.  Overall he described a stable current psychosocial functional status.  He kept up with routine self-care.  He demonstrated no impairment of thought process or communication, or any delusions, hallucinations.  Eye contact was within normal limits.  He endorsed fleeting suicidal thoughts, and homicidal thoughts, but identified no plan.  Hygiene was proper.  He was oriented times 3, but reported memory problems.  He denied obsessive or ritualistic behaviors and panic attacks.  Speech was normal.  He felt depressed, but denied impaired impulse control. PTSD, chronic, moderate severity, depressive disorder, NOS, chronic, moderate severity, were assessed.  GAFs of 50 to 55 were assigned.  The examiner felt that the condition impacted his life to a moderate degree and had a stable psychosocial functional status.  

Effective Date of Grant

In a June 2010 DRO decision, the RO increased the evaluation of the Veteran's psychiatric disability to 50 percent effective April 21, 2008.  The Veteran's attorney indicated that the effective date of the award should be prior to this date.  See August 2010 Notice of Disagreement (NOD).  In a November 2011 SOC the RO effectuated staged ratings of 30 percent since June 29, 2005, the date of the original claim, and 50 percent since April 21, 2008.  

As noted above, the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2013).

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  A previous determination which is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE). 38 C.F.R. § 3.105(a).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a). A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

Title 38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

Case law provides that, 38 C.F.R. § 3.157 only applies to a defined group of claims. See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established. The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim). Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.
Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran filed his claim for service connection of PTSD on June 29, 2005.  No communication indicating an intent to seek service-connected benefits for a psychiatric disability appears before this date.  A December 2006 VA General Medicine Note documents a complaint of poor mood.  PTSD and depression was apparently assessed at this time.  The Veteran did not have any psychiatric treatment prior to this date.  Thus, this is the earliest effective date that can be assigned.  Gilbert, supra.

Evaluation of Psychiatric Disability

In resolving any doubt in the Veteran's favor, the Board concludes that a 50 percent, but no greater evaluation is warranted throughout the pendency of the claim for the service-connected psychiatric disability  The Board acknowledges that at the September 2007 VA examination that a GAF of 65 was assigned.  However, in May 2009, the Veteran was assigned a GAF of 50 and he acknowledged underreporting his symptoms at the first VA examination.   VA examination in April 2010 reflects a GAF of 50 to 55 and that the disability remained stable.  Thus, the Board concludes that a 50 percent evaluation is warranted from June 29, 2005.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (observing that GAF is a scale reflecting the 'psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness' under the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS).  See also Richard v. Brown, 9 Vet. App. 266, 267 (1996), observing that GAF scores ranging between 61 to 70  reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional ritual, frequent shoplifting), or any serious impairment in social, occupational, or school functions (e.g., no friends, unable to keep a job).

A higher evaluation is not established, however.  A 70 percent evaluation is not warranted because, although the Veteran exhibits occupational and social impairment, he is not deficient in most areas.  He maintained a job and retired due to physical problems.  He has remained married for decades and has acquaintances.  He has had some passive suicidal thoughts, but no suicidal ideations or obsessional rituals and his speech has been normal.  He is not in a state of nearly continuous panic or depression and is able to function independently, although he is distrustful.  He keeps up his personal appearance and hygiene.  He has reported interpersonal difficulties at work.  Nonetheless, the Veteran exhibited deficiencies in few areas.  Likewise, A 100 percent evaluation from this period forward is not warranted because the evidence does not show total occupational and social impairment.  The Veteran maintains relationships and quit working for physical reasons.  Accordingly, an evaluation in excess of 50 percent, is not warranted.  Fenderson, supra.
Extraschedular Consideration

The Board has also considered extraschedular referral of the matters.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of this of the median nerve based upon the extent of incomplete paralysis, as well as for the associated scarring.  The criteria provide for evaluation of the Veteran's psychiatric disability based upon the extent of symptoms and social and occupational impairment.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disability.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has not raised any assertions, nor is there any evidence that suggests that he has symptoms outside of the rating criteria which specifically provide for the evaluation of his service-connected disabilities based upon their symptoms, severity and economic impairment.  Accordingly, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an earlier effective date than July 28, 1998, for a 50 percent evaluation of gunshot wound residuals of the right upper extremity is denied.

Entitlement to an earlier effective date of July 28, 1998, but no earlier, for a 10 percent evaluation of scar residuals of a gunshot wound of the right upper extremity is granted.

Entitlement to an earlier effective date than June 29, 2005, for the grant of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety NOS, is denied.

Entitlement to a disability evaluation of 50 percent, but no greater, for residuals of a gunshot wound of the right upper extremity is granted.

Entitlement to a disability evaluation in excess of 10 percent scar residuals of a gunshot wound of the right upper extremity is denied.

Entitlement to an initial disability evaluation of 50 percent, but no greater, for PTSD, to include anxiety, effective June 29, 2005, is granted.


REMAND

In a June 2005 letter, the RO "proposed" and apparently effectuated a reduction in the Veteran's bilateral hearing loss from 10 percent to non-compensable based upon a sua sponte finding of clear and unmistakable error.  The Veteran filed a Notice of Disagreement, and in its May 2006 decision, the Board remanded it for the issuance of a SOC.  However, apparently related to the Veteran's appeal to the Court, the issue was never addressed in a SOC, but rather a SSOC.  The Court has held that the filing of a NOD initiates the appeal process, and that the failure of the RO to issue a SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The Board cannot assume jurisdiction over the claim until a SOC has been issued.  An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2013).  A Substantive Appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information.  38 C.F.R. § 20.202 (2013).  

Accordingly, the case is REMANDED for the following action:

Evaluate the evidence of record, and issue a SOC to the Veteran regarding entitlement to restoration of a 10 percent evaluation for hearing loss.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this matter.  38 C.F.R. § 20.302(b) (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


